

114 HRES 869 IH: Relating to the death of the Honorable Mark Takai, a Representative from the State of Hawaii.
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 869IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Ms. Gabbard (for herself, Ms. Judy Chu of California, Mrs. Torres, Mr. Aguilar, Ms. Hahn, Ms. Roybal-Allard, Ms. Velázquez, Mr. Schiff, Ms. Bordallo, Ms. Duckworth, Mr. Honda, Mr. Ted Lieu of California, Mr. Beyer, Ms. Meng, Ms. Lee, Mr. Connolly, Mrs. Radewagen, Mr. Brendan F. Boyle of Pennsylvania, Ms. Pelosi, Ms. Matsui, Mr. Al Green of Texas, Mrs. Napolitano, Mr. Nadler, Ms. Fudge, Mrs. Watson Coleman, Mr. Lowenthal, Ms. Eshoo, Mr. Delaney, Ms. Linda T. Sánchez of California, Mr. Ashford, Mr. Takano, Mr. Becerra, Mr. Swalwell of California, Mr. Sablan, Mr. Bera, and Mr. Scott of Virginia) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONRelating to the death of the Honorable Mark Takai, a Representative from the State of Hawaii.
	
 Whereas the Honorable Mark Takai was elected to the United States House of Representatives in 2014, where he served the people of Hawaii with devotion and distinction in the One Hundred Fourteenth Congress;
 Whereas the Honorable Mark Takai was born to Erik and Naomi Takai on July 1, 1967, in Oahu, Hawaii; Whereas the Honorable Mark Takai was a National High School All-American swimmer at Pearl City High School, and a proud alumnus of the University of Hawaii at Manoa, where he served as the student body president, a 4-year member of the varsity swim team, and the Editor-in-Chief of the campus newspaper;
 Whereas the Honorable Mark Takai was first elected to the Hawaii House of Representatives at age 27 and represented Pearl City and Aiea from 1994 to 2014, including serving two years as the Vice-Speaker;
 Whereas the Honorable Mark Takai served his State and his country as a 17-year member of the Hawaii Army National Guard, earning the rank of Lieutenant Colonel and deploying to Kuwait for Operation Iraqi Freedom in 2009 as a preventive medical officer, and later serving as President of the Hawaii National Guard Association;
 Whereas the Honorable Mark Takai represented the First Congressional District of Hawaii in the One Hundred Fourteenth Congress, sitting on the Committee on Armed Services and the Committee on Small Business, where he was the ranking minority member on the Subcommittee on Contracting and Workforce;
 Whereas the Honorable Mark Takai channeled his own fight against pancreatic cancer into becoming a champion for cancer research, serving on the House Cancer Caucus and the House Deadliest Cancers Caucus;
 Whereas the Honorable Mark Takai was a tireless advocate for the veterans, servicemembers, and military families of the Nation and the State of Hawaii;
 Whereas the Honorable Mark Takai was a dedicated husband to his beloved wife Sami, and a proud father to his children Matthew and Kaila; and
 Whereas with his death, his State and the Nation have lost an exceptional leader, public servant, and a true ambassador of the aloha spirit: Now, therefore, be it
	
 That the House has heard with profound sorrow of the death of the Honorable Mark Takai, a Representative from the State of Hawaii.
 That the Clerk communicate this resolution to the Senate and transmit a copy thereof to the family of the deceased.
 That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.
		